Citation Nr: 1600257	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for post-phlebitic syndrome of the left foot, rated 10 percent from September 29, 1998, to December 27, 2004; 20 percent from December 28, 2004, to June 12, 2012; and 40 percent as of June 13, 2012.

2.  Entitlement to an increased rating for post-phlebitic syndrome of the right foot, rated 10 percent prior to December 28, 2004; 20 percent from December 28, 2004, to June 12, 2012; and 40 percent as of June 13, 2012.

3.  Entitlement to an increased combined rating for service-connected disabilities.

4.  Entitlement to an effective date prior to December 28, 2004, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004, March 2006, and September 2012 rating decisions by the New York, New York Department of Veterans Affairs Regional Office (RO).  

These matters were previously before the Board in November 2011 and May 2015, when they were remanded for additional development.  The Board initially remanded the issue of entitlement to an effective date prior to June 13, 2012, for the grant of a TDIU.  However, in a June 2015 rating decision, the RO granted an effective date of December 28, 2004.  

The issues of increased ratings for post-phlebitic syndrome of the right and left feet and entitlement to an effective date prior to December 28, 2004, for TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Effective December 28, 2004, the Veteran was found to be entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and was being compensated at the 100 percent rate. 




CONCLUSION OF LAW

The claim for an increased combined rating for service-connected disabilities, currently rated as 70 percent disabling from December 28, 2004, and as 90 percent disabling from June 13, 2012, is moot, and the combined rating was also properly calculated.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal on the issue of an increased combined rating for service-connected disabilities, rated as 70 percent disabling as of December 28, 2004, and as 90 percent disabling as of June 13, 2012.  However, subsequent to the Board's last remand of this matter, a June 2015 rating decision granted an effective date of December 28, 2004 for TDIU.  

As the Veteran has been receiving compensation at the 100 percent rate since December 28, 2004, the Board finds that the issue of an increased combined rating for service-connected disabilities, rated as 70 percent from December 28, 2004, and as 90 percent from June 13, 2012, is moot.  In this regard, the Board notes that regardless of any decision relating to the issues remanded herein that may affect her combined disability rating, the Veteran's level of financial compensation benefits will not be changed.  Furthermore, the Board notes that the assigned combined service-connected disability ratings were properly calculated when applying the service-connected disabilities to the prescribed regulatory combined ratings table and applying the bilateral factor.  38 C.F.R. §§ 4.25, 4.26 (2015).

Accordingly, the Board finds that the appeal on the merits of the claim of entitlement to an increased combined rating for service-connected disabilities, currently rated as 70 percent disabling from December 28, 2004, and as 90 percent disabling from June 13, 2012 is moot by virtue of a June 2015 rating decision granting an effective date of December 28, 2004 for a TDIU, and the appeal must be dismissed.  In any event, the Board finds that the assigned combined service-connected disability rating was also properly calculated using the prescribed regulatory combine ratings chart and applying the bilateral factor  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. §§ 4.25, 4.26 (2015).


ORDER

The appeal for entitlement to an increased combined rating for service-connected disabilities is moot and is dismissed.


REMAND

The Board finds that additional development is necessary before the Veteran's remaining claims on appeal are considered.

In the Board's May 2015 remand, the issue of entitlement to increased ratings for post-phlebitic syndrome of the left and right feet, rated 10 percent from September 29, 1998, to December 27, 2004; 20 percent from December 28, 2004, to June 12, 2012; and as 40 percent as of June 13, 2012, were remanded for readjudication and the issuance of a supplemental statement of the case.  Upon review of the June 2015 supplemental statement of the case, the Board finds that the issues listed were not the full and complete issues as characterized by the Board.  Specifically, the Board instructed that increased ratings be considered, for all of the assigned stages, for post phlebitic syndrome of the bilateral feet.  Unfortunately, the supplemental statement of the case only considered the stage beginning September 29, 1998 through December 27, 2004 in the June 2015 remand.  Therefore, the Board finds that additional remand is required in order to comply with the Board's May 2015 remand directives.

Additionally, the May 2015 remand requested consideration whether an effective date prior to June 13, 2012, was warranted for TDIU, and to issue an appropriate statement of the case in response to the October 2012 notice of disagreement.  A June 2015 rating decision granted an effective date of December 28, 2004, for TDIU, noting that that was the date the Veteran's TDIU claim was received.  A statement of the case was not issued with regard to the denial of an effective date prior to December 28, 2004, for TDIU.  Upon review of the evidence, the Board finds that there is an suggestion of record that the Veteran was unemployable as a result of service-connected disabilities prior to December 28, 2004, including statements from the Veteran indicating she sought entitlement to a TDIU.  Therefore, the Board finds that a statement of the case must be issued in order to provide the Veteran with the opportunity to perfect an appeal of this issue.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to increased ratings for post-phlebitic syndrome of the left and right feet, rated 10 percent from September 29, 1998, to December 27, 2004; 20 percent from December 28, 2004, to June 12, 2012; and 40 percent as of June 13, 2012.  Ensure that readjudication of each stage on appeal is conducted and issue a supplemental statement of the case. 

2.  Issue a statement of the case addressing the issue of entitlement to an effective date prior to December 28, 2004, for TDIU.  The Veteran should be notified of the need to perfect a timely substantive appeal with respect to that issue if appellate review is sought.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


